 

Exhibit 10.1

 



LICENSE AGREEMENT

 

THIS LICENSE AGREEMENT (“Agreement”) is made and entered into as of this 26th
day of June, 2018 (the “Effective Date”), by and between Level Brands, Inc., a
North Carolina corporation, its subsidiary Level H & W, LLC a North Carolina
limited liability company, together (“Licensor”), and Boston Therapeutics, Inc.,
a Delaware corporation (“Licensee”). Licensor and Licensee sometimes
collectively referred to herein as “Parties” or, individually, as “Party.”

 

RECITAL

 

Licensor has the exclusive rights to sublicense the kathy ireland Health &
Wellness TM trademark (“Licensed Marks”) and Licensor desires to grant the
Licensee the right and license to use the Licensed Marks in the marketing,
developing, manufacturing, selling and distributing of therapies, therapeutics,
supplements and diagnostics . It is understood that Licensor will be
non-exclusive to Licensee and that Licensor owns all kathy ireland Health &
Wellness TM related intellectual property. Licensee owns its intellectual
property. Neither party will interfere or dispute the ownership of each other’s
respective intellectual property. Licensee is an importer, manufacturer,
distributor and/or seller of its products and desires to use the Licensed Marks.

 

AGREEMENT

 

In consideration of the mutual promises herein contained, it is hereby agreed:

 

1.   GRANT OF LICENSE

 

License Grant . Upon the terms and conditions set forth herein, Licensor hereby
grants to Licensee the non-transferable right, license, and privilege, of using
the Licensed Marks solely for the sale, marketing and distribution of Sugardown
and those products of Licensee which are approved in writing by Licensor and the
Licensee (“Licensed Products”), through the channels of distribution in the
Territory (as defined below) during the Term, and the non-exclusive,
non-transferable right, license, and privilege of using the Licensed Marks
solely upon and in connection with the manufacture of Licensed Products in the
Territory . All proposed channels of distribution and distribution outlets must
be submitted in advance to Licensor and shall be subject to Licensor’s prior
written approval. Licensor agrees to assist Licensee in establishing agreed upon
distribution and sales sub-contractors subject to section 1.4. The Licensor
agrees that the Licensee may continue to sell the Licensed Products without the
Licensed Marks within the Territory.

 

Term . The term of this Agreement shall commence on the Effective Date as set
forth above and end on the seventh anniversary of the date hereof, plus any
extensions or renewals (the “Term”); provided, that after such seventh
anniversary or any extension or renewal, the Term shall be automatically
extended for an additional two year periods unless terminated by either Party by
providing notice to the Licensee not less than ninety (90) days prior to the
expiration of any such term, extension or renewal.  

 

Territory. The territory shall be all domestic and international jurisdictions
in which Licensee is in compliance with all applicable jurisdictional laws
(“Territory”).

 

No Sub-License . Licensee shall not assign or sub-license the use of the
Licensed Marks to any third party without prior written approval by Licensor,
and such right is expressly withheld from this Agreement. In the event Licensor
approves a sub-license to a third party, the Parties shall mutually agree upon
the terms and conditions of said sub-license, including without limitation the
royalty rate, in a separate writing signed by the Parties, including but not
limited to a sublicense with a sales and distribution contractor.

 

Competing Brands . Licensee will not be permitted to enter into any other
branded relationship without the express prior written approval of Licensor.
Licensor will not be permitted to enter into any other branded relationship
without the express prior written approval of Licensee for products having the
following attributes: (a) food supplements for regulation of post-prandial blood
sugar, and (b) non-systemic chewable tablets for prevention or delay of diabetes
(the “Licensee Business”).

 

Licensee Obligations . During the Term, the Licensee agrees to (a) comply with
the Code of Conduct attached hereto as Exhibit A and incorporated herein by
reference, and (b) fully adopt, as well as meaningfully contribute to, the
following Millennium Development Goal(s) (all of which are attached hereto as
Exhibit C and incorporated herein by reference) (“Licensee Millennium
Development Goal(s)”). Licensee agrees to become a member and utilize Dependable
Solutions, a product approval and royalty reports service, and ireland pay, a
credit card process service or any similar web platform as may be utilized by
Licensor from time to time as a means of conducting brand business and
coordinating with Licensor and other licensees. Licensee agrees to become a
member of Send Out Cards within 30 days of the execution of this Agreement.
Licensee will use Send Out Cards as a powerful marketing tool to help
communicate our partnership and promote sales.  

 

 -1-

 

 

Boston Therapeutics

 

2.   LICENSING, ROYALTY AND OTHER FEES

 

Marketing Fee . Licensee shall pay Licensor the following marketing related
fees: (a) Eight Hundred and Fifty Thousand Dollars (US$850,000) for the Video
Content and Electronic Press Kit services set forth on Exhibit D (the
“Services”) in the form of (a) a Promissory Note for Four Hundred and Fifty
Thousand Dollars (USD $450,000) in the form attached hereto as Exhibit E , and
(b) a number of shares of Licensee common stock (the “Shares”) that would equal
Four Hundred Thousand Dollars (US$400,000), using the closing trading price on
the prior day to the Effective Date. Licensee shall grant Licensor unlimited
piggy-back registration rights on all of the Shares issued hereunder for a
period of six months from the Effective Date.

 

Royalty . Commencing on the Effective Date, Licensee shall pay the Licensor
royalties in U.S. Dollars, an amount equal to (a) Licensed Mark Royalty Rate (as
defined below) of 100% the Gross Licensed Marks Sales (as defined below), and
(b) one percent of Revenues (as defined below) (amounts under (a) and (b) above,
collectively, the “Royalty”); The term “Licensed Mark Royalty Rate” shall mean
five percent (5%) of the first Ten Million Dollars (US$10,000,000) in Gross
Licensed Marks Sales, seven and one half percent (7.5%) of the Gross Licensed
Marks Sales between Ten Million Dollars (US$10,000,000) and Fifty Million
Dollars (US$50,000,000) and ten percent (10%) on any Gross Licensed Marks Sales
in excess of Fifty Million Dollars (US$50,000,000); the term “Revenues” shall
mean the gross amount billed for worldwide product sales of all products of
Licensee at the time the Agreement is executed (exclusive of any refunds, return
allowances, sales, use or value added tax (VAT)), minus any Gross Licensed Marks
Sales; and the term “Gross Licensed Marks Sales” shall mean the gross amount
billed for all Licensed Products sold under the Licensed Marks (exclusive of any
refunds, return allowances, sales, use or value added tax (VAT)). No other costs
incurred in the manufacturing, selling, advertising, and/or distribution shall
be deducted from Revenues or Gross Licensed Marks Sales, and both shall be
determined in accordance with generally accepted accounting principles
established and maintained by the U.S. Financial Accounting Standards Board.

 

Licensor Promotional Obligations . For quarterly performance of the Licensor
Promotional Obligations services as set forth in Exhibit D , Licensee will pay
Licensor within fifteen (15) days of the end of each calendar quarter during
period commencing on July 1, 2018 and ending June 30, 2020, as follows: (a)
issue a number of Shares (using the closing trading price of the Shares on the
last day of such calendar quarter) equal to the Sales Target (as defined below),
multiplied by 11,250,000 (450,000 x 25) which in no event will be greater than
$100,000 per quarter, and (b) payment in cash of the Sales Target multiplied by
$450,000 which in no event will be greater than 100,000 shares of common stock
per quarter. Licensee, in its sole discretion, may pay such fee set forth under
Section 2.3(a) in cash in lieu of Shares. For purposes hereof, “Sales Target”
shall mean the Gross Licensed Marks Sales for such applicable quarter divided by
US$2,500,000. For illustration purposes, if the Gross Licensed Marks Sales for a
given quarter is US$1,000,000, and the closing price on the last day of such
quarter is $.05 per share, then the number of Shares to be so issued under (a)
above shall be 4,500,000 ($1,000,000 / $2,500,000 x 11,250,000), and the cash
payment under (b) above shall be $180,000 ($1,000,000 / $2,500,000 x $450,000),
which shall be limited as set forth above.

 

Royalty Payments . Within fifteen (15) days after the end of each month,
Licensee shall furnish to Licensor a complete sales and royalty report certified
to be accurate by the Chief Financial Officer of Licensee or by some other
authorized designee of Licensee showing the number, description, and Gross Sales
Price of the Licensed Products distributed and/or sold by Licensee during the
preceding month, as well as the number of Licensed Products in inventory at the
beginning and end of the month along with payment of the royalties due which
shall be sent by wire transfer to the following account:

 

Domestic Wire / Routing #: 121000248



Account Name: Level Brands, Inc.



Account #: 5842344581



Bank Name: Wells Fargo Bank

 

Royalty Report; Late Fees . For this purpose, Licensee shall use a sales and
royalty report form acceptable to Licensee. Such report shall be furnished to
Licensor whether or not any of the Licensed Products have been sold during the
preceding month, and shall specifically include what contributions have been
made during such period to the Licensee Millennium Development Goal(s), the form
of such contribution and, with respect to financial contributions, the basis
upon which it was determined. Licensee shall tender the report of the sales and
royalty report in Excel spreadsheet format to Licensor, separated by each
Licensed Product and sent to Level Brands, Inc., 4521 Sharon Rd., Ste. 450,
Charlotte, NC 28211, with a copy to: mark@levelbrands.com. Any amounts not paid
to Licensor when due under this Agreement shall bear a late payment charge on
the unpaid balance at the rate of 1.5% per month, compounded, or the maximum
amount permitted by law, whichever is less.

  

 -2-

 

 

Boston Therapeutics

 

Subcontracting and Delegation . Licensor may subcontract, delegate or assign any
its rights or subcontract or delegate any of its duties or obligations hereunder
to any entity with which it is affiliated, related or shares common ownership (a
“Delegated Entity”), and Licensee agrees to allocate or pay any compensation
owed or accrued to Licensor under Section 2 to any Delegated Entity as directed
by Licensor. No such subcontract, delegation or assignment to any Delegated
Entity shall relieve Licensor of responsibility for the due and full performance
hereof. Licensor shall be liable to Licensee for all acts and omissions of any
Delegated Entity in performing any duties hereunder.

 

Expense Reimbursement . During the Term of this Agreement, the Licensor may also
be retained to provide, on a non-exclusive basis, strategic brand marketing
advisory services to the Licensee to be mutually agreed to from time to time.  
The Licensor shall be reimbursed for all out of pocket costs and expenses
incurred by it in the performance of the strategic brand marketing advisory
services that are mutually agreed upon, subject to Licensees prior written
approval which will not be unreasonably withheld, to the Licensee hereunder up
to Two Hundred and Fifty Thousand Dollars (US$250,000), at a cost-plus twenty
percent (20%) basis.

 

3.   ACCOUNTING

 

Licensee agrees to keep accurate books of account and records covering all
transactions relating to the license hereby granted, and Licensor and its duly
authorized representatives shall have the right two (2) times per year after
giving reasonable notice at all reasonable hours of the day to an examination of
said books of account and records relating to Licensee’s performance under the
Agreement, and shall have free and full access thereto for said purposes and for
the purpose of making extracts therefrom. Upon request of Licensor, which shall
not be more than once per year, Licensee shall furnish to Licensor a detailed
statement by an independent certified public accountant showing the number,
description, and Gross Sales of the Licensed Products covered by this Agreement
distributed and/or sold by Licensee to the date of Licensor’s demand. Each
calendar year in which this Agreement is in effect, and after expiration or
termination of this Agreement, no more than once per year, Licensor shall be
entitled to an independent audit of and be given access to Licensee’s account
books, records, invoices and other pertinent data by Licensor or its designated
representative during normal business hours. The cost of the audit shall be
borne by Licensor unless the audit reveals that Licensee understated sales and
or royalties of Licensed Products by more than five percent (5%), in which case
Licensee shall be required to pay all Licensor’s costs of the audit.

 

4.   QUALITY ASSURANCE

 

Quality of Licensed Products . The quality of the Licensed Products shall be
consistent with or exceed the average of similar products manufactured,
distributed, and/or sold by Licensee, shall serve to enhance Brand recognition
of the Licensed Products to the mutual benefit of the Parties, and shall be
suitable for the use for which they are intended. Licensee agrees to provide a
reasonable number of samples of the Licensed Product to Licensor at no cost upon
request for quality assurance, and provide Licensed Products to Licensor at cost
for promotional purposes (not for resale).

 

Licensor Approval . All Licensed Products developed, manufactured and sold
hereunder, and all labels, hang tags, packaging, catalogs, brochures,
publications, printed matter, advertising, signs, promotional displays,
websites, webpages, video and sound recordings, online social media pages and
other forms of publicity material for the Licensed Products, shall be in English
and subject to Licensor’s written approval in advance of use, distribution,
marketing or sale.

 

Licensee Approval. The Licensor will perform the Services in compliance with all
applicable laws. Licensor will not make or provide any representations,
warranties or statements about the Licensee or its products which are not based
on the marketing and background materials provided to the Licensor by the
Licensee; provided, that it is understood and agreed that Licensor may discuss
the Licensee and its products in TV interviews and through other immediate
social media in a generally positive manner. All written materials are subject
to Licensee’s written approval in advance of use, distribution, marketing or
sale.

 

5.   DISPLAY; LABELING; PROMOTIONAL MATERIAL

 

IP Notices. Licensee agrees that it will cause to appear on each Licensed
Product manufactured, sold, and/or distributed under this Agreement and on or
within all advertising, marketing, promotional, or display material bearing the
Licensed Marks, the appropriate trademark and copyright notices, markings or
designations requested by Licensor. In the event any Licensed Product is
distributed and/or sold in a carton, container, packing or wrapping material
bearing the Licensed Marks, such notices shall also appear upon the said carton,
container, packing or wrapping material. Licensee agrees to remove any product
for sale, regardless of location, which so fails to include the proper notices
under this Section 5.1 and such failure shall be deemed a material breach
hereof.

  

 -3-

 

 

Boston Therapeutics

 

Promotions . No advertising, marketing, promotional, and display materials, or
other artwork depicting the Licensed Marks or Licensed Product shall be used
without prior written approval by Licensor. Licensee agrees that it will only
run full page advertisements in trade publications to ensure retail recognition
for the Brand. Licensee will use its best efforts to convey to the market that
it is a licensee of the Brand, including but not limited to placing signage
depicting the Brand prominently at Licensee's corporate offices and showrooms,
and on Licensee's corporate stationery, point of sale, marketing and other
materials. The Parties further agree that all artwork and designs involving the
Licensed Marks shall be produced under appropriate “work for hire” provisions,
or are hereby assigned to and shall remain the property of Licensor,
notwithstanding their creation by Licensee or others, and any such parties
creating such materials will execute the necessary valid agreements to convey
the ownership and copyrights to these items to Licensor.

 

6.   PHOTOGRAPHY

 

All photo shoots, photography, designs and media will be directed by Licensor’s
Global Creative Director, Jon Carrasco. The photographs resulting from any photo
session(s) shall be contracted for under “work for hire” provisions and all
rights, including without limitation copyright, to the photos, negatives, and
any other tangible materials bearing Ms. Ireland’s image or relating to said
photo session(s), shall be the property of Licensor and are hereby assigned to
Licensor. Guild/Union Requirements (SAG-AFTRA) – Kathy Ireland is a union member
and Licensee will make payments accordingly for any audio or visual recordings.
With respect to any expenses associated therewith, to the extent not included in
the Services or in Section 2.7, such expenses shall subject to prior written
prior approval of Licensee.

 

7.   LICENSOR’S RIGHTS AND PROTECTIONS

 

Proprietary to Licensor . Licensor has the exclusive rights to sublicense the
licensed marks. Licensee agrees that during the term of this Agreement, or
thereafter, it will not register or attempt to register any of the Licensed
Marks, nor will Licensee form or incorporate any entity under a name that
includes the Licensed Marks. Licensee will not attack the title or any rights of
Licensor in and to the Licensed Marks. Licensee further agrees to cooperate
fully and in good faith with Licensor for the purpose of securing and preserving
Licensor’s rights in and to the Licensed Marks. Licensee acknowledges that
Licensor has sole and exclusive ownership of all right, title, and interest in
and to the Licensed Marks and any registrations that have been issued or may be
issued thereon. Nothing contained in this Agreement shall give Licensee any
right, title or interest in or to the Licensed Marks except for the rights
expressly licensed by this Agreement, and subject to its terms and conditions.
Adaptations and modifications of Licensed Marks prepared under this Agreement
shall be included as part of the Licensed Marks, including, without limitation,
Licensor’s ownership thereof.

 

7.2   Pre-Existing Intellectual Property . Each Party shall continue to own all
rights, title and interest (including, without limitation, all copyrights, trade
secrets, patents, trademarks, and any other intellectual property or proprietary
rights) relating to its business that existed prior to the Effective Date
(“Pre-Existing IP”). No right, title, or interest in or to any of Pre-Existing
IP of a Party is transferred or assigned to the other Party. Except for the
limited license granted in Section 1, neither Party grants to the other Party
any licenses, by implication or otherwise, to any of its Pre-Existing IP.

 

7.3   Not an Exclusive License . Nothing in this Agreement shall be construed to
prevent Licensor from granting any other license for the use of the Licensed
Marks or from utilizing the Licensed Marks in any manner whatsoever ; provided,
however, that Licensor shall not license or independently utilize the Licensed
Marks in connection with any business that is similar to the Licensee Business
during the Term of this Agreement. . Licensee agrees that rights not
specifically granted to Licensee are reserved by Licensor and may be freely
exploited by Licensor without limitation.

 

7.4   Registrations . All registrations for intellectual property, Internet
domain names and social media user/screen names in the Licensed Marks are to be
applied for and obtained exclusively in Licensor’s name. Licensee shall not file
or register any intellectual property applications or seek any Internet domain
name and/or social media user/screen name registration in the Licensed Marks,
Licensed Products or any derivations, improvements, variations or modification
thereof, without Licensor’s prior written approval. Licensee shall notify
Licensor, or its designated representative, prior to entering into any agreement
with any individual, company or business, for sales outside the United States of
any Licensed Product, to permit the timely filing of foreign and/or
international trademark and copyright applications, or other intellectual
property protection, covering the Licensed Marks, in Licensor’s sole discretion.
Licensee agrees to cooperate fully and in good faith with Licensor for the
purpose of securing and preserving Licensor’s rights in and to the Licensed
Marks. In the event there has not been a previous registration of any Licensed
Mark and/or any material relating thereto for a particular Licensed Product,
Licensor may register and maintain, at Licensee’s expense if for a Licensed
Product, trademarks and/or service marks in the appropriate class(es) and/or
copyrights in the name of Licensor. Licensee is not permitted to register any
copyright, trademark, and/or service mark on behalf of Licensor. It is further
agreed that nothing contained in this Agreement, and no act or omission by
Licensor and/or by Licensee shall be construed as an assignment or grant to
Licensee of any right, title, or interest in or to the Licensed Marks, it being
understood that all rights relating thereto are reserved by Licensor, except for
the license hereunder to Licensee of the right to use and utilize the Licensed
Marks only as specifically and expressly provided in this Agreement.

 

 -4-

 

 

Boston Therapeutics

 

8.   INDEMNIFICATION AND REPRESENTATIONS

 

Licensor Indemnification . Licensor shall defend, indemnify, and hold Licensee
and its affiliates, and their officers, directors, employees, managers, owners,
agents and representatives harmless against any claims or suits, demands,
losses, injuries, liabilities costs, judgments, arbitration awards, license
fees, settlement, damages and expenses (including reasonable attorneys’ fees and
costs, whether or not any legal proceeding is commenced) (“Losses”) for
trademark infringement arising solely out of the validity of the rights to the
Licensed Marks and from Licensee’s use of the Licensed Marks as granted herein,
provided that prompt written notice is given to Licensor within ten (10) days of
any such claim or suit, and provided, further, that Licensor shall have the
option to undertake and conduct the defense of any suit so brought, and no
settlement of any such claim or suit is made without the prior written consent
of Licensor. Licensor’s indemnification under this Section 8.1 shall be
apportioned and limited to only the portion of, and extent that, such Losses
are, or are claimed to be, proximately caused by or attributable specifically to
Licensee’s use of Licensed Marks in a manner permitted by this Agreement. It is
further agreed that Licensor reserves the right, in its sole discretion, to
select counsel to defend any such claims. For purposes of this Section 8, the
term “Licensor” shall mean Licensor and, without limitation, any of its agents,
employees, servants, representatives, parents, subsidiaries, affiliates,
officials, directors, officers, shareholders, owners, attorneys, divisions,
branches, units, affiliated organizations, successors, predecessors,
contractors, assigns, and all persons acting on their behalf, past or present.

 

Licensee Indemnification . Licensee shall defend, indemnify, and hold Licensor
and its affiliates, and their officers, directors, employees, managers, owners,
agents and representatives harmless against any and all actions, claims,
demands, lawsuits, loss, costs, damages, judgments, liabilities, license fees,
settlement or expenses incurred, claimed, obtained, or sustained, including
without limitation attorneys’ fees and costs, of any nature whatsoever, whether
in law or in equity, including without limitation claims relating to or
allegedly relating to the design, manufacture, sale, purchase, use, advertising,
marketing, and/or distribution of any Licensed Product, whether for personal
injury, product liability, intellectual property infringement, dilution,
misappropriation or otherwise. Licensor reserves the right to select counsel to
defend and/or bring any such claims, and Licensee shall solely be responsible
for any and all attorneys’ fees, costs, and expenses relating to any and all
such actions. Licensee shall provide Licensor with prompt written notice of any
lawsuits or threatened lawsuits, or other significant developments,
investigations, claims, or final refusals in which Licensee is or may be named
as a party or for which Licensee is obligated or has agreed to indemnify any
party, and Licensee shall thereafter provide Licensor with periodic written
updates concerning relevant developments in any such lawsuits as they arise.

 

Licensed Products . Licensor makes no representations or warranties with respect
to the design, manufacture, sale, purchase, use, marketing, and/or distribution
of any Licensed Product manufactured, sold, and/or distributed by Licensee and
disclaims any liability arising out of the design, manufacture, sale, purchase,
use, marketing, and/or distribution of any Licensed Product, and any such
express or implied warranties are hereby disclaimed and Section 8.2 shall apply.

 

Licensee Representations and Warranties . Licensee represents and warrants to
Licensor that: (i) Licensee has the full power and authority to enter into this
Agreement on behalf of Licensee and to perform all Licensee’s material
obligations pursuant to this Agreement, and that the Licensed Products
manufactured, sold, and/or distributed by Licensee under this Agreement shall be
suitable for the purpose for which they are intended to be used and shall comply
with all applicable Federal, State, and local laws, and industry standards ,
(ii) Licensee will not harm or misuse the Licensed Property or bring the
Licensed Marks into disrepute, (iii) except as specifically provided in this
Agreement, Licensee will not create any expenses chargeable to Licensor or
Ms. Ireland without the express prior written approval of Licensor, (iv) all
Licensed Products (and the content contained or used in the Licensed Products)
designed, developed, marketed, distributed, published, performed or sold by
Licensee pursuant to this Agreement do not, and will not, infringe any
intellectual property right or any personal right of any third party, and (v)
Licensee will not knowingly permit, do or commit any act or thing that would
degrade, tarnish or deprecate or disparage the Licensed Property or Licensor’s
or Ms. Ireland’s public image in society or standing in the community, or
prejudice Licensor or Ms. Ireland and that it will terminate such activities
promptly upon written notice, and failure to do so constitutes a material breach
of this Agreement. Licensee acknowledges and agrees that there are no
warranties, guarantees, conditions, covenants, or representations by Licensor as
to marketability, fitness for a particular purpose, or other attributes of the
Licensed Products, whether express or implied (in law or in fact), oral or
written.

 

Definition of “Licensor” . For purposes of this Section 8, the term “Licensor”
shall mean Licensor and, without limitation, any of its agents, employees,
servants, representatives, parents, subsidiaries, affiliates, officials,
directors, officers, shareholders, attorneys, divisions, branches, units,
affiliated organizations, successors, predecessors, contractors, assigns, and
all persons acting by, through, under, or in concert with them, past or present,
specifically including Ms. Ireland, kathy ireland Worldwide, any Delegated
Entity, kathy ireland LLC, Sterling/Winters Company, ACDC, LLC, Jardin du Jour,
LLC, Moretz Marketing, LLC their executives and employees.

  

 -5-

 

 

Boston Therapeutics

 

9.   INSURANCE

 

Licensee represents that it has obtained, and agrees to maintain, at its own
expense, in full force and effect at all times during which the Licensed
Products are being manufactured, sold, and distributed, insurance for bodily
injury, advertising injury, property damage, and product liability from a
recognized insurance company approved by Licensor, which is qualified to do
business in the State of California, providing protection at least in the amount
of $5,000,000 per occurrence and $5,000,000 in the aggregate for Licensor and
for Licensee against any actions, claims, demands, lawsuits, loss, costs,
attorneys’ fees, damages, judgments, and liabilities of any nature whatsoever
relating to the Licensed Products. As proof of such insurance, a fully paid
certificate of insurance naming Licensor as Licensee shall submit an insured
party to Licensor for Licensor’s prior written approval before any Licensed
Product is manufactured, sold, or distributed. Any proposed change in
certificates of insurance shall be submitted to Licensor for its prior written
approval. Licensor shall be entitled to a copy of the prevailing certificate of
insurance, which shall be furnished to Licensor by Licensee. The certificate(s)
shall conform to the language requirements set out in Exhibit B attached hereto.

 

10.   INSOLVENCY

 

If Licensee files a petition in bankruptcy or is adjudicated a bankrupt or if a
petition in bankruptcy is filed against Licensee, or if it becomes dissolved, or
becomes insolvent or unable to pay or discharge its liabilities in the ordinary
course of business, or if Licensee assigns the whole or any substantial part of
its assets or undertakings for the benefit of creditors or makes an assignment
for the benefit of its creditors or any similar arrangement pursuant to any
federal or state law, compulsory or voluntarily, or if a receiver or other
similar officer is appointed for the whole or any part of the assets or
undertakings of Licensee or its business, or if Licensee stops payment to its
creditors generally, or ceases or threatens to cease to carry on its business or
any substantial part thereof, or if Licensee merges or consolidates with or into
any other corporation, or directly or indirectly sells or otherwise transfers,
sells, or disposes of all or a substantial portion of its business or assets, or
if a third party who does not own stock acquires a majority of the voting stock
of Licensee, Licensor may terminate this Agreement by giving notice to Licensee
of its intention to terminate and such termination shall be effective
immediately. In the event this Agreement is so terminated, Licensee, its
receivers, representatives, trustees, agents, administrators, successors, and/or
assigns shall have no right to sell, exploit, or in any way deal with or in any
Licensed Products covered by this Agreement or any related advertising,
marketing, promotional, and display materials, including without limitation
cartons, containers, packing, and wrapping materials, except with and under the
special consent and instructions of Licensor in writing, which they shall be
obligated to follow. In the event this Agreement is so terminated under this
Section 10, Licensee, its receivers, representatives, trustees, agents,
administrators, successors, and/or assigns shall have no right to sell, exploit,
or in any way deal with or in any Licensed Products covered by this Agreement or
any related advertising, marketing, promotional, and display materials,
including without limitation cartons, containers, packing, and wrapping
materials, except with and under the special consent and instructions of
Licensor in writing, which they shall be obligated to follow.

 

11.   TERMINATION

 

Material Breach . Except as otherwise provided herein, in the event either party
materially breaches this Agreement, the non-breaching party shall have the right
to terminate this Agreement upon thirty (30) days’ notice in writing, and such
notice of termination shall become effective unless the breaching party shall
remedy the breach within the thirty (30) day period to the reasonable
satisfaction of the non-breaching party. Failure to pay any amounts owed
hereunder shall be deemed a material breach hereof.

 

Effect of Termination . Termination of this Agreement shall be without prejudice
to any rights, which Licensor may otherwise have against Licensee and all
amounts owed hereunder including the prorated earned Marketing Fee’s, as of the
termination hereof, shall become immediately due and payable, and all rights and
licenses granted hereunder shall cease and revert to Licensor. Upon termination,
Licensee shall immediately cease and desist from using the Licensed Marks in any
way and return any confidential information to Licensor.

 

Force Majeure . The Parties shall be released from their obligations hereunder,
and this Agreement shall terminate in the event governmental regulations or
state or national emergency or war or causes beyond the control of the Parties
render performance impossible, and one Party so informs the other in writing of
such causes and its desire to be so released. In such event, all royalties on
sales and all other monies due, theretofore made shall become immediately due
and payable to Licensor.

  

 -6-

 

 

Boston Therapeutics

 

Change of Control . In the event Licensee or any of its subsidiaries incurs or
enters into any agreement pursuant to which a Change of Control (as defined
below) would occur, Licensee shall provide Licensor notice of such Change of
Control. Following such notice, at the option of Licensor and upon written
notice to Licensee provided within 30 days following Licensee’s provision of
notice of the Change of Control to Licensor (the “Change of Control Termination
Notice”), this Agreement, together with the Royalty paid to Licensor under
Section 2 shall immediately terminate and Licensor shall be paid, in lieu
thereof, a one-time, lump sum aggregate payment equal to the cumulative
Royalties paid to Licensor over the previous trailing 12-month period. The lump
sum payment shall be paid to Licensor within 30 days of the occurrence of the
Change of Control. For purposes hereof, “Change of Control” means (a) any
consolidation or merger of such entity in which the entity is not the continuing
or surviving entity, or pursuant to which the shares are converted to cash,
other securities or other property, other than a consolidation or merger of the
entity in which the holders of the entities shares immediately prior to the
consolidation or merger hold more than 50% of the voting securities of the
continuing or surviving entity immediately after the consolidation or merger, or
(b) any sale, lease, exchange or other transfer (in one transaction or in a
series of transactions and not in the ordinary course of business) of all or
substantially all of the entities assets, (c) a sale of fifty percent (50%) or
more of the then outstanding voting securities of the entity to one party, or
(d) any other event, pursuant to which the members of the Board of Directors (or
similar governing body) who were elected prior to the occurrence no longer
constitute a majority of the members of such governing body. Notwithstanding the
above, any conveyance, transfer or grant of security title to or a security
interest in any goods, accounts, inventory, general intangibles or other assets
of such entity to secure the obligations of the entity or any of its
subsidiaries, or the exercise of any rights or remedies by such entity after a
default of indebtedness, shall not constitute a “Change of Control” as used
herein.

 

12.   NOTICES

 

Any notice, communication, statement, payment, or legal service of process
required or permitted under this Agreement shall be in writing and shall be
effective when hand delivered; or on the date when the notice, communication,
statement, payment, or legal service of process is transmitted by confirmed
electronic facsimile (with a confirmation copy sent by mail); or the day after
the notice, communication, statement, payment, or legal service of process is
sent by reputable overnight air courier service. All such communications shall
be sent to the Parties at the notice addresses listed below or to such other
persons and the Parties to each other may designate notice addresses as in
writing.

 

Licensor:              Level Brands, Inc.

4521 Sharon Road, Suite 450



Charlotte, NC 28211



Attention: Mark Elliott - CFO



Email: mark@levelbrands.com

 

Copy to:               Paul Porter 

4521 Sharon Road, Ste. 450



Charlotte, NC 28211



Email: paul@levelbrands.com

 

    And

 

Erik Sterling



PO Box #1410



Rancho Mirage, CA 92270



Facsimile: 310 557-1722



Attention: Erik Sterling



Email: esterling@sterlingwinters.com

 

If to Licensee:     Boston Therapeutics, Inc. 

354 Merrimack Street, #4



Lawrence, MA 01843



Attention: Carl Rausch, CEO



Email: Carl.Rausch@bostonti.com

 

Copy to:               Fleming PLLC 

30 Wall Street, 8 th Floor



New York, New York 10005



Attention: Stephen Fleming, Esq.



Email: smf@flemingpllc.com

 

 -7-

 

 

Boston Therapeutics

 

13.   MISCELLANEOUS

 

Independent Contractor . Licensee is an independent contractor with respect to
Licensor. Nothing contained herein shall be deemed to create an agency, joint
venture, franchise, or partnership relation between the Parties, and neither
Party shall so hold itself out.

 

Assignability . This Agreement shall not be assignable by either Party without
the prior written consent of the other.

 

Amendment . Except as otherwise provided herein, no agreement or understanding
purporting to add to or to modify the terms and conditions of this Agreement
shall be binding unless agreed to by the Parties in writing. Any terms and
conditions set forth in any forms used by the Parties, which are in conflict
with the terms and conditions of this Agreement, shall be void and have no
effect.

 

Waiver . It is agreed that no waiver by either Party hereto or any breach or
default of any of the provisions set forth herein shall be deemed a waiver as to
any subsequent and/or similar breach or default.

 

Governing Law . This Agreement shall be construed in accordance with and the
laws of the State of California which shall govern all disputes relating hereto
without giving effect to any conflicts of law provisions. The Parties agree that
any and all disputes, controversies or claims arising out of, regarding, or in
any way relating to the interpretation, application, or enforcement of this
Agreement, or any matter reasonably related thereto, shall be handled by way or
arbitration and administered by and in accordance with the JAMS streamlined
Arbitration Rules and Regulations (the ''JAMS Rules '') of the Judicial
Arbitration and Mediation Service in effect at the time of any such proceedings.
Such arbitration shall be the sole, exclusive, and final remedy for resolving
any such claims and disputes. Judgment on the final award rendered by the
arbitrator may be entered into in any court of competent jurisdiction and shall
be final and binding upon the Parties. In the event the Parties cannot agree on
an arbitrator within ten (I0) days, the arbitrator shall be appointed by the
Parties in the following manner JAMS, and/or another alternative dispute
resolution provider agreed upon by the Parties, shall furnish the Parties with a
list of potential qualified arbitrators. For purposes of this Section, a
''qualified arbitrator, shall mean a retired judge of a superior or appellate
court or an experienced attorney agreed upon by the Parties. If any Party
objects to all the names on the list. AAA and/ or another alternative dispute
resolution provider agreed upon by the Parties shall provide the Parties with an
alternative list of potential qualified arbitrators; provided, however, that
each Party shall be entitled to so object only once. Once the Parties have
agreed upon a particular list, or a list is furnished pursuant to the preceding
sentence the Parties shall alternately eliminate unacceptable arbitrators until
only one name remains. The remaining person shall be appointed arbitrator. The
Parties agree to draw lots to decide which Party shall remove the first name
from the list of arbitrators. Should a Party whose turn it is to eliminate any
unacceptable arbitrator fail to do so within twenty-four (24) business hours of
the written request of the other Party, then the choice of the other Party of an
arbitrator then remaining on such list shall be binding on the Parties. All
costs of the arbitration, including the cost of any record or transcript of the
arbitration proceedings, all administrative fees, the fee of the arbitrator, and
all other fees and costs shall initially be borne equally by the Parties,
provided, however, that the arbitrator shall award the prevailing Party its
reasonable attorneys' fees, expenses and costs, including all costs of
arbitration. The arbitrator shall not extend, modify, or suspend any of the
terms of this Agreement. The arbitration and all proceedings related thereto
shall be deemed private and confidential and, subject to the provisions of
paragraph 29.1, shall not be disclosed to the public by either the arbitrator or
the Parties to the arbitration. If the rules of AAA, JAMS or another agreed upon
alternative dispute resolution provider differ from those of this Section, the
provisions of this Section shall control. Notwithstanding the foregoing, the
Parties may seek provisional relief, including a preliminary injunction or
temporary restraining order, in any federal or state court of competent
jurisdiction located in Los Angeles, California, without prejudice to the above
described arbitration procedures, if in that Parties sole judgment such
provisional relief is necessary to avoid a irreparable injury or to preserve the
status quo. Never the less, the arbitration procedure set forth in this section
is intended to be the sole and exclusive method of resolving any claims arising
out of, relating to, or regarding this agreement.

  

 -8-

 

 

Boston Therapeutics

 

Confidentiality . The Parties agree that the terms, conditions, and subject
matter of this Agreement constitute confidential and proprietary information
belonging to Licensor. Licensee agrees not to divulge any confidential and
proprietary information pertaining to Licensor or this Agreement to any third
party without prior written consent of Licensor, except as required by law.
Licensee agrees to keep all such information as confidential. Licensee may
disclose such confidential and proprietary information to its officers,
directors, employees, agents, and authorized representatives to the extent
necessary to enable Licensee to perform its obligations under this Agreement;
provided said officers, directors, employees, agents, and/or authorized
representatives execute an appropriate confidentiality agreement. Licensee shall
be liable for any unauthorized use and disclosure of such confidential
information by its officers, directors, employees, agents, and authorized
representatives, including without limitation its attorneys and accountants. The
Parties further agree that any breach or threatened breach of this Section 13.6
would cause irreparable harm to Licensor, that a remedy at law or in damages
would be inadequate, and that the provisions of this Section 13.6 may be
enforced by way of injunctive relief in addition to any other rights available
to Licensor in law or in equity. For purposes of this Agreement, “confidential”
or “proprietary” information includes, but is not limited to, the terms,
conditions, and subject matter of this Agreement, and Licensor’s business,
including any financial, cost, pricing, and royalty information; product
development, business, marketing, promotion, distribution, sales, sales plans,
and strategies; information concerning Licensor’s product development and
intellectual property; information concerning manufacturing processes relating
to the Licensed Products, or trade secrets. The foregoing confidentiality
obligations shall not apply to information that: (a) was previously known to the
recipient free of any obligation to keep it confidential; (b) was independently
developed by recipient; or (c) is or becomes publicly available by means other
than the unauthorized disclosure by recipient. In the event any judicial or
regulatory authority requests or requires disclosure of any Confidential
Information of the other party, the receiving party shall promptly notify the
disclosing party of the requested or required disclosure and shall cooperate
with the disclosing party in any effort to avoid or limit such disclosure.

 

Entire Agreement; Counterparts . This Agreement constitutes the complete
understanding between the Parties and supersedes any and makes void all prior
agreements, promises, representations, or inducements, no matter their form,
concerning the subject matter of this Agreement. The Parties desire that this
Agreement represent a single and completely integrated contract expressing the
entire agreement of the Parties with respect to the subject matter of this
Agreement. This Agreement may be executed in two or more duplicate bond or
facsimile counterparts, each of which shall be considered an original, but all
of which together shall constitute one and the same instrument, and in pleading
or proving any provision of the Agreement, it shall not be necessary to produce
more than one such counterpart.

 

Severability . Whenever possible, each provision of this Agreement shall be
interpreted in such a manner to be effective and valid under applicable law.
Should any of the provisions or terms of this Agreement be determined illegal,
invalid, or unenforceable by any court of competent jurisdiction, validity of
the remaining parts, terms, or provisions shall not be affected thereby, and
said illegal, invalid, or unenforceable part, term, or provision shall be deemed
not to be a part of this Agreement.

 

Headings . All recitals are incorporated by reference into this Agreement.
Caption and Section headings are used for convenience and reference only, are no
part of this Agreement, and shall not be used in interpreting, construing,
defining, limiting, extending, or describing the scope of this Agreement, or any
provision hereof, in any way.

 

[signature page follows]

 

 -9-

 

 

Boston Therapeutics

 

IN WITNESS WHEREOF, the Parties hereto have caused this instrument to be duly
executed as of the day and year first above written.

 



Licensor:             Level Brands, Inc.           Martin A. Sumichrast, CEO    
    Licensor:             Level H & W, LLC.           Mark Elliott, CFO / COO  
      Licensee:             Boston Therapeutics, Inc.           Carl Rausch, CEO
 

 

 -10-

 

 

Boston Therapeutics

 

EXHIBIT A

CODE OF CONDUCT 行为守则

 

1. PURPOSE: Licensee is committed to using only manufacturers to strive to
conduct business in a highly professional and ethical manner. This document
outlines those commitments each facility makes in respect to its compliance with
applicable law and tis personal practices and policies.

 

目的：[被许可人]承诺只使用了力争在一个高度专业和道德的方式开展业务的厂家。本文概述了这些各设施使得在尊重其遵守适用的法律和个人的做法和政策的承诺。

2. CHILD LABOR: The facility agrees not to use child labor in the manufacturing,
or distribution of the Goods. The term “child” refers to a person younger than
the local legal minimum age for employment or the age for completing compulsory
education; provided, however, in no event shall the Facility use any person
below the age of (15) fifteen. The Facility also agrees to comply with all other
Laws applicable to employees, regardless of the age of an employee.

 

童工：该中心同意不使用童工在制造，或货物配送。 “童工”是指一个人年龄低于当地法定最低就业年龄或年龄在完成义务教育;
提供的，但是，在任何情况下，基金使用任何人（15）15岁以下。该基金还同意遵守适用于所有员工的其他法律，不论雇员的年龄。

3. FORCED LABOR: The Facility agrees to employ only persons whose presence is
voluntary. The Facility agrees not to use any forced or involuntary labor,
whether prison, bonded, indentured or otherwise.

 

强迫劳动：该基金同意只雇用人员，其存在是自愿的。该基金同意不使用任何强迫或非自愿劳动，无论是监狱，保税，契约或其他方面。

4. ABUSE OF LABOR: The Facility agrees to treat each employee with dignity and
respect and not to use corporal punishment, threats of violence, or other forms
of physical, sexual, psychological or verbal harassment or abuse.

 

滥用劳动：该基金同意把每个员工的尊严和尊重，不使用体罚，暴力威胁或其他形式的身体，性，心理或言语上的骚扰或虐待。

5. NON-DISCRIMINATION: The Facility agrees not to discriminate in hiring and
employment practices, including salary, benefits, advancement, discipline,
termination, or retirement on the basis of race, religion, age, nationality,
social or ethnic origin, sexual orientation, gender, political opinion or
disability.

 

不歧视：该基金同意不会在雇佣和招聘活动，包括工资，福利，晋升，纪律，终止或退休种族，宗教，年龄，国籍，社会或民族，性取向，性别的基础上歧视，政治观点或残疾。

6. ASSOCIATION: The Facility agrees to follow employees to organize and bargain
collectively without penalty or interference in accordance with local Laws.

 

关联关系：该基金同意遵守雇员组织和集体谈判不受处罚或干预按照当地的法律。

7. WAGES, BENEFITS AND WORKING HOURS: The facility recognizes that wages are
essential to meeting employee’s basic needs. The Facility agrees to comply, at a
minimum, with all applicable wages and hour Laws, including minimum wage,
overtime hours, maximum hours, piece rates and other elements of compensation
and shall provide legally mandated benefits.

 

工资，福利和工作时间：该厂认识到，工资是必要的，以满足员工的基本需求。该基金同意遵守，至少，所有适用的工资和工时的法律，包括最低工资，加班，最长工时，计件工资和补偿等内容，并应提供法定福利。

8. HEALTH AND SAFETY: The Facility agrees to provide employees with a safe and
healthy workplace environment in accordance with all applicable Laws, ensuring
at a minimum, reasonable access to potable water and sanitary facilities, fine
safety and adequate lighting and ventilation. The Facility also agrees to ensure
that the same standards of health and safety are applied to any housing it
provides for employees.

 

健康和安全：该基金同意为员工提供一个安全和健康的工作环境符合所有适用法律，确保在最低限度，合理获得饮用水和卫生设施，精美的安全性和足够的照明和通风。该基金也同意，以确保健康和安全的相同标准适用于它提供了雇员的住房

9. COMPLIANCE: The Facility agrees to take appropriate steps to ensure that the
provisions of the COC are communicated to its employees, including by prominent
posting a copy of this COC in the local language on one or more bulletin boards
in places readily accessible to employees at all times.

 

合规性：本基金同意采取适当措施，以确保奥委会的规定传达给员工，其中包括由著名张贴在当地语言的一个或多个电子公告板的名额该行为准则的副本容易获得员工的所有次。

 

-11-

 

 

Boston Therapeutics

 

10. ENVIRONMENT: Business partners should share our concern for the environment
and adhere to their local and national laws regarding the protection and
preservation of the environment.

 

环境：业务合作伙伴应该分享我们对环境的关注，并坚持对环境的保护和维护当地和国家法律。

11. LEGAL REQUIREMENTS: Business partners should be in compliance with all legal
requirements involved in conducting the business.

 

法律要求：业务合作伙伴应符合参与开展业务的所有法律要求。

12. Our Business Partners are required to provide full access to their
facilities and those of their manufacturers, vendors and subcontractors, and to
release records relating to employment practices. We may conduct on-site
inspections of facilities to monitor the standards and assure the quality of our
products.

 

我们的业务合作伙伴必须提供完全访问他们的设备和那些他们的制造商，供应商和分包商，并发布有关用工行为记录。我们可以进行现场视察设施，以监控标准，确保了产品的质量。

Please report Violations Anonymously by emailing to: mark@levelbrands.com

 

-12-

 

 

Boston Therapeutics

 

EXHIBIT B

 

REQUIRED INSURANCE CERTIFICATE

 

Under Description of Operations state the following : 

 

“Certificate Holder Level Brands, Inc., Level H&W, LLC, IM1 Holdings, LLC,
Encore Endeavor 1, LLC, Tommy Meharey , Kathy Ireland, kathy ireland Worldwide,
Inc., kathy ireland LLC, The Sterling/Winters Company, and their partners,
owners, subsidiaries, affiliates, directors, officers, managers and employees
are named additional insured with regards to liability arising out of operations
of the named insured.”

 

The Certificate Holder should be listed as:

 

Level Brands, Inc.

4521 Sharon Road, Ste. 450

Charlotte, NC 28211

 

Send copies of Certificate to:

 

Mitchka Lyonnais

mlyonnais@mmibi.com

Momentous Insurance Brokerage, Inc.

 

Mark Elliott

mark@levelbrands.com

Level Brands, Inc.

 

-13-

 

 

Boston Therapeutics

 

EXHIBIT C

 

MILLENNIUM DEVELOPMENET GOALS

 

1. We must eradicate extreme poverty and hunger! 

 

2. Achieve universal primary education.

 

3. Promote gender equality and empower women.

 

4. Reduce child mortality.

 

5. Improve maternal health.

 

6. Combat HIV/AIDS, Malaria, and other diseases.

 

7. Ensure environmental sustainability.

 

8. Build global partnerships for development.

 

9. Bring opportunities of financial stability and healthcare to American
Veterans and their families.

 

10. Stop Human Trafficking.

 

-14-

 

 

Boston Therapeutics

 

EXHIBIT D

 

LICENSOR OBLIGATIONS

 

● Video Content . Licensor will produce and deliver four (4) branded videos that
promote the Licensed Products and/or Boston Therapeutics, Inc., generally (the
“Video Content”). All Video Content will be produced by EE1 and will be
delivered by June 30, 2018.

 

● Electronic Press Kit . Licensor will produce an Electronic Press Kit (EPK) to
answer media questions about the relationship, and for online posting. Licensor
will prepare Frequently Asked Questions (FAQ) for use by Licensee on its
website. The EPK will be prepared by EE1 and delivered by June 30, 2018.

 

● Production Services . Licensor shall make the Level Brands Media and Marketing
teams available to Licensee for use in creating the Video Content, which will be
separately compensated by Licensee at commercially reasonable rates (the
“Production Services”). All Production Services will be produced by EE1.

 

Licensor Promotional Obligations:

 

● Media Releases . Media Release announcing the relationship between the
Licensee and Licensor (kathy ireland Health & Wellness, Chef Andre Carthen
Sunday Dinner, and I’M1 Tommy Meharey) and other media releases as mutually
agreed to with Licensee. All media releases will be prepared by EE1.

 

● Social Media Pushes . Ms. Ireland, Chef Andre Carthen, I’M1 Co-Founder, Tommy
Meharey, and Licensor Teams shall curate social media posts in social media
channels. Such posts may be prepared well in advance, and released at the
appropriate time for Licensee. All Social Media Content will be prepared by EE1.

 

All of the above deliverables will be prepared at agreed upon timelines, and
will be appropriate for release at the times of Licensee’s quarterly requests.

 

-15-

 

 

Boston Therapeutics

 

EXHIBIT E

 

PROMISSORY NOTE

 

$450,000 Charlotte, North Carolina   June __, 2018

 

FOR VALUE RECEIVED , the undersigned, Boston Therapeutics, Inc., a Delaware
Corporation (the “ Maker ”), hereby promise(s) to pay to the order of Level
Brands, Inc., a North Carolina corporation (together with its successors and
assigns, the “ Holder ”), the principal sum of Four Hundred and Fifty Thousand
Dollars ($450,000), together with interest on all principal amounts available
for advancement hereunder at eight percent (8%) per annum, on the earliest to
occur of: (a) December 31, 2019, or (b) a Qualified Capital Raise (as defined
below) (“ Maturity ”). Interest shall be paid in arrears at Maturity and
computed on the basis of a 365-day year.

 

For purposes hereof, “ Qualified Capital Raise ” shall mean the issuance or sale
by Maker of its equity securities in a public or private offering or one or more
financings through loans or issuance of debt securities, in any event, which
results in gross proceeds to the Maker of at least Seven Hundred Fifty Thousand
Dollars (US$750,000).

 

The Maker reserves the right to prepay all or any portion of this Promissory
Note at any time and from time to time without premium or penalty of any kind.
All payments made hereunder shall be made in lawful currency of the Unites
States of America to the Holder at its business address, or at such other place
as the Holder may designate in writing. All payments made hereunder, whether a
scheduled payment, prepayment, or payments as a result of acceleration, shall be
allocated first to accrued but unpaid interest, and then to payments of
principal remaining outstanding hereunder.

 

Each person liable hereon agrees to pay all reasonable costs of collection,
including attorneys’ fees, paid or incurred by the Holder in enforcing this
Promissory Note on default or the rights and remedies herein provided.

 

The Maker, for itself and for any guarantors, sureties, endorsers and/or any
other person or persons now or hereafter liable hereon, if any, hereby waives
demand of payment, presentment for payment, protest, notice of nonpayment or
dishonor and any and all other notices and demands whatsoever, and any and all
delays or lack of diligence in the collection hereof, and expressly consents and
agrees to any and all extensions or postponements of the time of payment hereof
from time to time at or after maturity and any other indulgence and waives all
notice thereof.

 

No delay or failure by the Holder in exercising any right, power, privilege or
remedy hereunder shall affect such right, power, privilege or remedy or be
deemed to be a waiver of the same or any part thereof; nor shall any single or
partial exercise thereof or any failure to exercise the same in any instance
preclude any further or future exercise thereof, or exercise of any other right,
power, privilege or remedy, and the rights and privileges provided for hereunder
are cumulative and not exclusive. The delay or failure to exercise any right
hereunder shall not waive such right.

 

-16-

 

 

Boston Therapeutics

 

The Holder may sell, assign, pledge or otherwise transfer all or any portion of
its interest in this Promissory Note at any time or from time to time without
prior notice to or consent of and without releasing any party liable or to
become liable hereon.

 

This Promissory Note shall be governed by and construed and enforced in
accordance with the laws of the State of North Carolina.

 

IN WITNESS WHEREOF , the undersigned has duly caused this Promissory Note to be
executed and delivered as of the date first written above.

 



By:           By:     Carl Rausch, CEO        

 

-17-